Citation Nr: 0517936	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  93-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for whiplash/neck 
disability.

2.  Entitlement to service connection for a residual 
disability due to a rib injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued in August 1991 and May 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The July 1991 rating 
decision, in pertinent part, denied entitlement to service 
connection for a rib disability.  The May 1997 rating 
decision, in pertinent part, denied entitlement to service 
connection for a rib disability and for residuals of a 
whiplash injury to the cervical spine.  

The veteran testified before a Board Member (now known as 
Veterans Law Judge) in August 1993 and before the undersigned 
Veterans Law Judge in February 2000.  The Board Member who 
conducted the August 1993 hearing is no longer an employee of 
the Board.  Transcripts of both hearings are of record.  In 
pertinent part of a May 2000 decision, the Board denied both 
service connection claims as not well grounded.  

The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims, which, in an April 2001 
order, vacated the Board decision and remanded the case to 
the Board.

In May 2002, the Board undertook additional development of 
the evidence.  Subsequently, the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
authorizing the Board to develop evidence.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In October 2003, the Board remanded 
this matter to the RO for consideration of the additional 
evidence obtained pursuant to 38 U.S.C.A. § 7104(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action required.



REMAND

Although the Board has remanded the case several times 
already, another remand will be necessary.  

The most recent supplemental statement of the case (SSOC) was 
issued in February 2005.  Since that time, the veteran has 
reportedly located an original X-ray dated August 31, 1961.  
He reports that the X-ray, "Shows neck injury as well as 
other problems."  Because the claimed neck and rib injuries 
are not shown in the service medical records (SMRs) and 
because the pertinent X-ray had not previously been found, 
the X-ray might therefore be key evidence in this case.  

The veteran is reluctant to send the X-ray to the RO, for 
fear that it will be lost.  Thus, the Board requests that the 
AMC or RO assist the veteran and his representative in 
arranging for a qualified physician to review and interpret 
the X-ray film or films and offer an X-ray report.  The 
veteran is advised that the duty to assist is not a one-way 
street and he has an obligation to cooperate with efforts to 
develop his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1990).

Following that, the X-ray report and the claims files should 
be returned to Dr. W. G., the VA physician who conducted the 
October 2004 VA orthopedic examination.  The physician is 
asked to review the X-ray report and offer an addendum 
opinion addressing whether it is at least as likely as not 
(50 percent or greater probability) that in-service injury to 
neck and/or chest led to any current disability.  

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should assist the 
veteran and his representative in 
arranging for a qualified physician to 
review and interpret the August 1961 X-
ray film.  The physician should then 
offer an X-ray report, which should be 
associated with the claims files.  

2.  The claims files should then be 
returned to the VA physician who 
conducted the October 2004 VA orthopedic 
examination.  If that physician is not 
available, a qualified substitute may be 
used.  

The physician should review the X-ray 
report and the claims files (including 
this remand), with particular attention 
to a September 1996 MRI report from 
Northwest Magnetic Imaging Center, which 
reflects degenerative disc changes from 
C3 to C7.  The physician should offer 
another addendum opinion addressing 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the claimed in-service injury to the neck 
caused or contributed to any current neck 
disability.  

If any rib or other chest injury is also 
shown in the 1961 X-ray, the VA physician 
is also asked to offer an addendum 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that there is a residual 
disability of the chest, to include 
painful ribs, stemming from the 1961 
injury.  

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran may be reexamined if 
necessary.  

4.  Following the above, the AMC or RO 
should review all the relevant evidence 
and readjudicate the claim.  If the 
desired benefits are not granted, a SSOC 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




